DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/13/2021 has been received and was entered. In that response:
Claim(s) 1-17 were pending.
Claim(s) 2, 7, 8, 9, 10, 13, 14, and 15 were amended.
Claim(s) 16-17 were new.
	As reflected in the attached interview summary, an interview was conducted to address certain claim language and eliminate outstanding issues. This interview resulted in a Supplemental Amendment/Response dated 5/18/2021. This has been received and is entered. In reference to the 5/18/2021 response:
Claim(s) 1-17 is/are pending.
Claim(s) 9, 14 and 15 is/are currently amended.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 7-10, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the traversal relies on amendments. (Remarks of 4/13/2021 at 5-6, Remarks of 5/18/2021 at 5-6)
	The antecedent basis issues with the reference numerals in Claim 7 and Claim 8 have been obviated by amendment. With respect to Claim 8, which has been amended to recite “the first section” alone (i.e. as opposed to “the first section of pipe,” as recited in Claim 7), it is reasonably clear that the intent is to refer to “the first section of the pipe.” It is so construed. As to the hydraulic diameter issues in apparatus/device Claim 9, the Remarks rely on amendments. (Remarks of 5/18/2021 at 5). As understood, “P” - as used here - is the perimeter of the section, versus the wetted perimeter. This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 13, 5, 6, 7, 8, 11, 12, 9, 10, 14, 15 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/099457 to Yoo, et al. (cited by Applicants; C01B 31/04; 07-2015) in view of: (i) Panagiotou, et al., Deagglomeration and Dispersion of Carbon Nanotubes Using Microfluidizer® High Shear Fluid Processors, NSTI-Nanotech 2008; 1: 39-42 (hereinafter “Panagiotou at __”), as understood, the traversal is on the grounds that Yoo does not mention cavitation. (Remarks of 4/13/2021 at 8). The Remarks then recognize that Yoo does in fact teach cavitation in Figure 1, but then argue that as it passes through into the first section of the pipe.” (Remarks of 4/13/2021 at 8) (emphasis in original). On reconsideration, this is persuasive. The rejection of Claim 1 is WITHDRAWN. 
As to Claim 9, the amendments and arguments are persuasive. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-17 are allowed.
While similar methods/apparatus exist, search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736